Title: To James Madison from Philip Stuart, 1 August 1814
From: Stuart, Philip
To: Madison, James


        
          Sir
          Camp Yeates. August 1st 1814
        
        The Enemy are now with a very considerable force near the mouth of Wicomico in Patowmack, & expect every hour that they will advance up the river, & consequently to attack or be attacked by them. That I may be the better able to carry my wishes on that subject more effectually into execution I am under the necessity of resorting to your Excellency that

you would instruct that I should be supplied with two hundred rounds of grape cannister & round shot, for six pounders, My supply of these articules are so limited (nay nearly exhausted) that if fortune should present me with a favourable opportunity of annoying the enemy my contracted means would not enable me to avail myself of it. While I address your excellency to grant me supplies of ammunition, I cannot lose this opportunity of sollicting you to furnish me with ⟨a few⟩ pieces of artillery, a few long nines, or twelve pounders could often be used with great advantage to distress the enemy in situations where infantry cannot be brot into action, & where two six pounders would be altogether inoperative. Your excellency will I trust excuse me when I press on your attention our destitute situation with an extensive tract of country intersected by rivers & creeks, with a thinly scattered population dispirited by a destruction of their property, worn out by fatigue & malitia duty, that I cannot expect to make such a resistance as will awe the enemy from advancing into the interior of our country unless your excellency will grant me the means of defence, such as I have designated. Quarter Master Joseph Harrison the bearer of this communication has orders to take charge of such supplies as your excellency shall deem proper to furnish your very obt St
        
          Philip StuartBridr Genel.
        
        
          PS Should the enemy advance ⟨above⟩ my brigade, on the Patowmack I shall feel myself bound to follow on & render every assistance in my power for the defence of the Country above me.
        
      